DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 20, 2022, have been fully considered but they are not persuasive. 
Applicant argues US Publication 2018/0197681 to Ando et al. (hereinafter Ando) fails to disclose “a specific example having an area ratio falling with the claimed range (0.2A < B < 0.8A)”. 
As previously set forth, Ando discloses in paragraph 75 a non-joint region “larger than 3/10, preferably ½ to 10 of a total area of the joint regions 50a”. The disclosed value of “preferably ½” is a specific value within the claimed range.
Applicant argues Ando fails to disclose, “one or more outer edges of the first support portion are within the first head portion”.
As shown in Ando FIG. 3F, the upper portion of the capacitor chip 20 extends beyond the edge of the electrode face portion; see also FIG. 3B: edges of 20 visible beyond both top edge and side edge of 36. While not relied upon in the below rejection of claims 1 and 13, US Publication 2015/0114697 to Murrell et al. (hereinafter Murrell) FIG. 6-7 also show outer edges of the support portion within the head portion.
Accordingly, Applicant’s arguments have been fully considered but are not persuasive.
Claim Objections
The objection to claims 7-8 is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando. 
Claim 1
Ando (FIG. 1, 2, 3F) discloses an electronic component comprising:
a body (20);
first and second external electrodes (22-24) including first and second head portions (20a-20b) disposed on opposite end surfaces of the body (20) in a first direction, respectively (paragraph 58); and
 first and second metal frames (30-40), the first metal frame (30) including a first support portion (36) bonded to the first head portion (20a), and a first mounted portion (38) extending from a lower end of the first support portion (36) in the first direction (paragraph 67), and the second metal frame (40) including a second support portion (46) bonded to the second head portion (20b), and a second mounted portion (48) extending from a lower end of the second support portion (46) in the first direction (paragraph 101),
wherein 0.2A ≤ B ≤ 0.8A in which an area of each of the first and second head portions (20a-20b) is A, and an area of each of a region (50a), in which the first head portion (20a) and the first support portion (36) are bonded to each other, and a region (50a) in which the second head portion (20b) and the second support portion (46) are bonded to each other is B (paragraph 75, 123; see also FIG. 2, 3F),
in a view in the first direction, one or more outer edges of the first support portion (36) are within the first head portion (20a), and one or more outer edges of the second support portion (46) are within the second head portion (20b; as shown in FIG. 3F, the upper portion of the capacitor chip 20 extends beyond the edge of the electrode face portion; see also FIG. 3B: edges of 20 visible beyond both top edge and side edge of 36).
Claim 2
Ando discloses the electronic component of claim 1, wherein a coefficient of thermal expansion (CTE) of the first and second external electrodes (22-24) is larger than a CTE of the first and second metal frames (30-40; paragraph 64: external electrode “copper, copper alloy, nickel, nickel alloy, or the like, but may be composed of silver, an alloy of silver and palladium” all have a CTE larger than paragraph 108: metal frame iron).
Claim 3
Ando discloses the electronic component of claim 1, wherein the body (20) includes
dielectric layers (28); and
 first and second internal electrodes (26) alternately disposed with one of the dielectric layers (28) interposed therebetween and having one ends connected to the first and second external electrodes (22-24), respectively (paragraph 60).
Claim 4
Ando discloses the electronic component of claim 1, wherein the first and second external electrodes (22-24) further include a first band portion extending from the first head portion (20a) to portions of upper and lower surfaces of the body (paragraph 58), and a second band portion extending from the second head portion (20b) to portions of the upper and lower surfaces of the body (paragraph 59), respectively, and
the first and second mounted portions (38-48) are spaced apart from the first and second band portions, respectively (FIG. 1, 2, 3F).
Claim 5
Ando discloses the electronic component of claim 1, wherein the first and second support portions (36-46) include opening portions (36b) disposed in at least a part of regions (50a) bonded to the first and second head portions (20a-20b), respectively.
Claim 9
Ando discloses the electronic component of claim 1, wherein each of the region (50a) in which the first head portion (20a) and the first support portion (36) are bonded to each other, and the region (50a) in which the second head portion (20b) and the second support portion (46) are bonded to each other has a rectangular shape (FIG. 3F).
Claim 10
Ando discloses the electronic component of claim 1, wherein the first mounted portion (38) extends from the lower end of the first support portion (36) toward the second head portion (20b), and the second mounted portion (48) extends from the lower end of the second support portion (46) toward the first head portion (20a).
Claim 11
Ando discloses the electronic component of claim 1, further comprising:
a first conductive bonding layer (50; paragraph 72) disposed between the first external electrode (20) and the first support portion (36); and
 a second conductive bonding layer (50) disposed between the second external electrode (24) and the second support portion (46).
Claim 12
Ando discloses the electronic component of claim 11, wherein the first and second conductive bonding layers (50) are disposed in the region (50a) in which the first head portion (20a) and the first support portion (36) are bonded to each other, and the region (50a) in which the second head portion (20b) and the second support portion (46) are bonded to each other, respectively (paragraph 72-73).
Claim 13
Ando (FIG. 1, 3F) discloses an electronic component comprising:
a body (20);
first and second external electrodes (22-24) including first and second head portions (20a-20b) disposed on opposite end surfaces of the body (20) in a first direction, respectively (paragraph 58); and
 first and second metal frames (30-40), the first metal frame (30) including a first support portion (36) bonded to the first head portion (20a), and a first mounted portion (38) bent from the first support portion (36; paragraph 67), and the second metal frame (40) including a second support portion (46) bonded to the second head portion (20b), and a second mounted portion (48) bent from the second support portion (46; paragraph 101),
wherein 0.2A ≤ B ≤ 0.8A, in which A is an area of the first head portion (20a) and B is an area of a region (50a) in which the first head portion (20a) and the first support portion (36) are bonded to each other (paragraph 75, 123; see also FIG. 2, 3F), and
in a view in the first direction, one or more outer edges of the first support portion (36) are within the first head portion (20a; as shown in FIG. 3F, the upper portion of the capacitor chip 20 extends beyond the edge of the electrode face portion 36; see also FIG. 3B: edges of 20 visible beyond both top edge and side edge of 36).
Claim 14
Ando discloses the electronic component of claim 13, wherein a coefficient of thermal expansion (CTE) of the first external electrode (22-24) is larger than a CTE of the first metal frame (30-40; paragraph 64: external electrode “copper, copper alloy, nickel, nickel alloy, or the like, but may be composed of silver, an alloy of silver and palladium” all have a CTE larger than paragraph 108: metal frame iron).
Claim 15
Ando discloses the electronic component of claim 13, wherein the body (20) includes
dielectric layers (28); and
 first and second internal electrodes (26) alternately disposed with one of the dielectric layers (28) interposed therebetween and having one ends connected to the first and second external electrodes (22-24), respectively (paragraph 60).
Claim 16
Ando discloses the electronic component of claim 13, wherein the first and second external electrodes (22-24) further include a first band portion extending from the first head portion (20a) to portions of upper and lower surfaces of the body (paragraph 58), and a second band portion extending from the second head portion (20b) to portions of the upper and lower surfaces of the body (paragraph 59), respectively, and
the first and second mounted portions (38-48) are spaced apart from the first and second band portions, respectively (FIG. 1, 2, 3F).
Claim 17
Ando discloses the electronic component of claim 13, wherein the first and second support portions (36-46) include opening portions (36b), respectively.
Claim 18
Ando discloses the electronic component of claim 13, wherein the region (50a) in which the first head portion (20a) and the first support portion (36) are bonded to each other has a rectangular shape (FIG. 3F).
Claim 19
Ando discloses the electronic component of claim 13, wherein the first mounted portion (38) extends from the first support portion (36) toward the second mounted portion (48), and the second mounted portion (48) extends from the second support portion (46) toward the first mounted portion (38).
Claim 20
Ando discloses the electronic component of claim 13, further comprising:
a first conductive bonding layer (50; paragraph 72) disposed between the first head portion (20a) and the first support portion (36); and
 a second conductive bonding layer (50) disposed between the second head portion (20b) and the second support portion (46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Murrell. 
Claim 6
Ando discloses the electronic component of claim 5, wherein the opening portions (36b) are disposed in the region (50a) in which the first head portion (20a) and the first support portion (36) are bonded to each other and the region (50a) in which the second head portion (20b) and the second support portion (46) are bonded to each other.
Ando does not expressly disclose each include a plurality of openings, as recited in claim 6 (but see paragraph 74, “In the present embodiment… Two first through holes 36b are formed correspondingly with the capacitor chips 20 contained in the capacitor 10, but any shape and number of the first through holes 36b may be formed”).
Murrell (FIG. 6-7, 9) teaches wherein opening portions (10) are disposed in a region in which a first head portion (6) and a first support portion (4) are bonded to each other and a region in which a second head portion (6a) and a second support portion (4a) are bonded to each other, respectively, and each include a plurality of openings (10, paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murrell with Ando to incorporate a plurality of opening portions as taught by Murrell in the structure taught by Ando, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adjusting the number of perforations based upon the size of the component (Murrell paragraph 55) allowing for improved reliability and reduced thermal stresses (paragraph 39) and lead frames of reduced mass (paragraph 41). 
Claim 7
Ando discloses the electronic component of claim 5, as shown above.
Ando does not expressly disclose wherein the opening portion includes a plurality of openings arranged in a width direction, as recited in claim 7 (but see paragraph 74, “In the present embodiment… Two first through holes 36b are formed correspondingly with the capacitor chips 20 contained in the capacitor 10, but any shape and number of the first through holes 36b may be formed”).
Murrell (FIG. 6-7, 9) teaches wherein an opening portion (10) includes a plurality of openings arranged in a width direction (paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murrell with Ando to incorporate a plurality of opening portions arranged in a width direction as taught by Murrell in the structure taught by Ando, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adjusting the number of perforations based upon the size of the component (Murrell paragraph 55) allowing for improved reliability and reduced thermal stresses (paragraph 39) and lead frames of reduced mass (paragraph 41). 
Claim 8
Ando discloses the electronic component of claim 5, as shown above.
Ando does not expressly disclose wherein the opening portion includes a plurality of openings arranged in a vertical direction, as recited in claim 8 (but see paragraph 74, “In the present embodiment… Two first through holes 36b are formed correspondingly with the capacitor chips 20 contained in the capacitor 10, but any shape and number of the first through holes 36b may be formed”).
Murrell (FIG. 6-7, 9) teaches wherein an opening portion (10) includes a plurality of openings arranged in a vertical direction (paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murrell with Ando to incorporate a plurality of opening portions arranged in a vertical direction as taught by Murrell in the structure taught by Ando, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adjusting the number of perforations based upon the size of the component (Murrell paragraph 55) allowing for improved reliability and reduced thermal stresses (paragraph 39) and lead frames of reduced mass (paragraph 41). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571)270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848